Case 7:20-cv-04573-PMH-PED Document 32-37 Filed 07/13/20 Page 1 of 3




                 Exhibit 37
Case 7:20-cv-04573-PMH-PED Document 32-37 Filed 07/13/20 Page 2 of 3




                                                               PRELIMINARY INJUNCTION
                                                                      HEARING

                                                                   JX-259
                                                                     7:20-cv-04573




           Preliminary Injunction Hearing JX-259   p. 1 of 2
Case 7:20-cv-04573-PMH-PED Document 32-37 Filed 07/13/20 Page 3 of 3




           Preliminary Injunction Hearing JX-259   p. 2 of 2
